Title: To Thomas Jefferson from Albert Gallatin, 30 May 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                                30 May 1807
                            
                        
                        Treasurer’s weekly payments.
                        from 1 Jany. to 30th March 1807 
                        Those which should be sent weekly to the President have been necessarily delayed on account of the absence of
                            a clerk who left the office abruptly on 1st January & only lately replaced.
                        Those from 1 April will be prepared as early as possible—
                        
                            A. G.
                        
                    